Citation Nr: 1547296	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2005.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified before the undersigned at a hearing held in September 2015.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's obstructive sleep apnea is shown to have had its onset during his period of active service.


CONCLUSION OF LAW

Obstructive sleep apnea is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's sleep apnea claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). 

The Veteran in this case asserts that although obstructive sleep apnea was first diagnosed in November 2011, approximately six years after completing his period of active service, his sleep apnea actually began during service but was never tested or formally diagnosed.

It is undisputed that the Veteran was diagnosed with severe obstructive sleep apnea following a sleep study administered in November 2011.  See the Veteran's November 20, 2011 Polysomnographic Report.  Although he was not diagnosed with sleep apnea during service, his service treatment records include complaints for "wheezing during his sleep" and dyspnea dating as far back as 2000.  See a November 2, 2000 in-service consultation report.  He also received treatment during service for hypertension, headaches and general feelings of weakness. 

At the September 2015 hearing, the Veteran competently testified that he began feeling increasing dyspnea, shortness of breath and daily fatigue and tiredness in and around the year 2000, as is consistent with the Veteran's contemporaneous service treatment records, highlighted above.  He noted ongoing symptoms of high blood pressure during service, as well as headaches, both of which he documented on his Report of Medical History upon separation on May 12, 2005.  Also on that report, the Veteran noted a history of breathing problems and high blood pressure.  

In a February 2012 statement, the Veteran's wife indicated that she has been married to the Veteran for over 20 years, and has noted the Veteran's sleeping habits have been steadily getting worse, and that his virtually impossible to sleep with because of the noise and distractions.  She noted that the Veteran' stops breathing and makes gasping and choking sounds in his sleep.  She specifically stated that the symptoms began in the early 1990s, and highlighted the Veteran's in-service treatment for fatigue and breathing issues.  

In support of his claim, the Veteran has recently submitted a medical opinion from Dr. J.S.S. dated July 27, 2015.  After reviewing the Veteran's history as outlined above, and upon examination of the Veteran, Dr. J.S.S. pertinently determined that although the Veteran's sleep apnea was not documented until 2011, he had "symptoms (headache, hypertension) suggesting possible sleep apnea preceding his diagnosis for at least 10 years."  Dr. J.S.S. noted that the Veteran has a long history of snoring and hypertension that was difficult to control noted in his previous medical records.  He concluded that these symptoms and conditions may have resulted or been worsened by "unrecognized, undiagnosed, and untreated sleep apnea."  

The Board observes that a May 2012 VA examiner opined against a relationship between the Veteran's sleep apnea and his period of service, but simply noted by way of rationale that there was not enough objective evidence to make the connection.  The Board finds the negative and generally unexplained medical opinion of the May 2012 VA examiner much less probative than the more specific favorable opinion of Dr. J.S.S., who discussed the Veteran's medical history, recognized the fact that the symptoms exhibited by the Veteran during and after service constitute well-documented complications of untreated sleep apnea, and came to a logical conclusion supported by the other competent lay and medical evidence of record.

Thus, in light of the fact that (1) the Veteran's service records note complaints of and treatment for symptoms such as dyspnea, wheezing in his sleep, hypertension, headaches and fatigue, which are shown to be complications of untreated sleep apnea; (2) the Veteran and his wife have offered competent and credible testimony pertaining to the dates of onset for sleeping problems (during service), and the treatments the Veteran has received for ongoing symptoms suggestive of sleep apnea during and since service; and (3) the favorable and probative medical opinion of Dr. J.S.S. described above, the Board resolves all doubt in the Veteran's favor and concludes that the evidence favors a finding of in-service incurrence of obstructive sleep apnea.  The benefit sought on appeal is granted.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


